Order entered January 4, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-12-00856-CV

                                  CHAN PARK, Appellant

                                              V.

           ELAINE MCKEON & EXXON MOBIL CORPORATION, Appellees

                      On Appeal from the County Court at Law No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. CC-11-02026-D

                                          ORDER
       Appellees’ January 3, 2013 unopposed second motion for extension of time to file

appellees’ brief is GRANTED. Appellees’ brief shall be filed on or before February 13, 2013.

Appellees are cautioned that further extentions of time to file their brief will not be granted

absent extraordinary circumstances.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE